Supplement dated October 19, 2010 To The Prospectus Dated October 11, 2010 For PERSPECTIVE ADVISORS IISM FLEXIBLE PREMIUM FIXED AND VARIABLE DEFERRED ANNUITY Issued by Jackson National Life Insurance Company of New York® through JNLNY Separate Account I This supplement updates the above-referenced Prospectus.Please read and keep it together with your prospectus for future reference. ►The table appearing in the footnote on page 204 of the Prospectus is replaced with the following: LifeGuard Freedom Flex GMWB Annual Charge Options Maximum Current 5% Bonus and Annual Step-Up 1.80%÷12 0.90%÷12 5% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.04%÷12 1.02%÷12 6% Bonus and Annual Step-Up 1.92%÷12 0.96%÷12 6% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.22%÷12 1.11%÷12 7% Bonus and Annual Step-Up 2.22%÷12 1.11%÷12 7% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.52%÷12 1.26%÷12 8% Bonus and Annual Step-Up 2.64%÷12 1.32%÷12 Charge Basis GWB Charge Frequency Monthly This supplement is dated October 19, 2010. (To be used with Form NV5869 10/10) NMV6320NY 10/10
